

Exhibit 10.2

--------------------------------------------------------------------------------

THE NEW HOME COMPANY INC.
2016 INCENTIVE AWARD PLAN

--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT GRANT NOTICE
The New Home Company Inc. (the “Company”) has granted to the participant listed
below (“Participant”) the Restricted Stock Units (the “RSUs”) described in this
Restricted Stock Unit Grant Notice (the “Grant Notice”), subject to the terms
and conditions of the Amended and Restated 2016 Incentive Award Plan (as amended
from time to time, the “Plan”) and the Restricted Stock Unit Agreement attached
as Exhibit A (the “Agreement”), both of which are incorporated into this Grant
Notice by reference. Capitalized terms not specifically defined in this Grant
Notice or the Agreement have the meanings given to them in the Plan.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Vesting Commencement Date:
 
Vesting Schedule: The RSUs granted hereby (the “Grant Amount”) shall vest in
respect of one-third of the Shares subject thereto on each of the first, second
and third anniversaries of the Grant Date, (a) rounding up to the nearest whole
Share on the first anniversary, (b)(i) if immediately following the vesting on
the first anniversary, there is an odd number of RSUs remaining, rounding up to
the nearest whole Share on the second anniversary and (ii) if immediately
following the vesting on the first anniversary, there is an even number of RSUs
remaining, rounding down to the nearest whole Share on the second anniversary
and (c) rounding down to the nearest whole Share on the third anniversary;
subject to the terms of the Agreement. To the extent the foregoing rounding
procedures would result an aggregate number of Shares granted that is not equal
to the Grant Amount, the Company shall cause the Shares to vest as nearly as
possible to one-third of the Shares subject to the Grant at each anniversary
such that each vest has a whole number of Shares and results in an aggregate
amount of Shares granted to Participant that is equal to the Grant Amount.
 
 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.






US-DOCS\105690985.3

--------------------------------------------------------------------------------




THE NEW HOME COMPANY INC.
PARTICIPANT
By:
   
   
Name:
   
[Participant Name]
Title:
   
 
 







2




US-DOCS\105690985.3

--------------------------------------------------------------------------------


Exhibit A


RESTRICTED STOCK UNIT AGREEMENT
Article I.
GENERAL
1.1    Award of RSUs and Dividend Equivalents.
(a)    The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive one Share, as set forth in this Agreement. Participant will
have no right to the distribution of any Share underlying an RSU until the time
(if ever) such RSU has vested.
(b)    The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share that becomes vested in
accordance with this Agreement. The Company will establish a separate Dividend
Equivalent bookkeeping account (a “Dividend Equivalent Account”) for each
Dividend Equivalent and credit the Dividend Equivalent Account (without interest
and, for the avoidance of doubt, without assuming reinvestment in Shares) on the
applicable dividend payment date with the amount of any such cash paid. Any
Dividend Equivalents granted in connection with the RSUs issued hereunder, and
any amounts that may become distributable in respect thereof, shall be treated
separately from such RSUs and the rights arising in connection therewith for
purposes of the designation of time and form of payments required by Section
409A. Dividend Equivalents shall not entitle Participant to any payments
relating to dividends with a record date that occurs after the earlier of the
payment or forfeiture of the RSU underlying such Dividend Equivalent, and
Participant shall not be entitled to any Dividend Equivalent payment with
respect to any RSU that does not vest in accordance with this Agreement.
1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3    Unsecured Promise. The RSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.
Article II.    
VESTING; FORFEITURE AND SETTLEMENT
2.1    Vesting; Forfeiture.
(a)    Except as otherwise provided in Sections 2.1(b) below, the RSUs will vest
according to the vesting schedule in the Grant Notice.
(b)    In the event that Participant experiences a Termination of Service due to
a termination by the Company without Cause or by Participant for Good Reason (as
defined in a Severance






US-DOCS\105690985.3

--------------------------------------------------------------------------------




Agreement, and if and only if such agreement exists between Participant and the
Company), in either case, during the CIC Protection Period, then the RSUs will
accelerate and become fully vested as of the date of termination. For the
avoidance of doubt, if Participant has no Severance Agreement which provides for
rights upon a Termination of Service by Participant for Good Reason, such
Participant shall not be entitled to any accelerated vesting of Participant’s
RSUs under this Section 2.1 upon a Termination of Service by Participant for
Good Reason.
(c)    Except as provided above in Section 2.1(b), in the event that Participant
experiences a Termination of Service for any reason, all then-unvested RSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company.
(d)    Dividend Equivalents (including any Dividend Equivalent Account balance)
will vest or be forfeited, as applicable, upon the vesting or forfeiture of the
RSU with respect to which the Dividend Equivalent (including the Dividend
Equivalent Account) relates.
(e)    As used in this Agreement, “Cause” shall have the meaning provided in an
applicable employment or other service agreement between the Company (or its
Subsidiaries or affiliates) and Participant if such an agreement exists and
contains a definition of Cause, or, if no such agreement exists or such
agreement does not contain a definition of Cause, then Cause shall mean the
occurrence of any of the following conditions:
(i)    conviction or plea of guilty or nolo contendere to a charge of commission
of a felony or a misdemeanor involving moral turpitude;
(ii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with Participant’s status as a Service Provider that are
materially injurious to the Company, monetarily or otherwise;
(iii)    Participant’s material breach of any Company policy; or
(iv)    Participant’s ongoing willful refusal to follow the proper and lawful
directions of the Company after a written demand for substantial performance is
delivered to Participant by the Company that specifically identifies the manner
in which the Company believes that Participant has refused to follow its
instructions and Participant’s failure to cure such refusal not later than 30
days following his or her receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of the Company.
(f)    As used in this Agreement, “CIC Protection Period” shall mean on or
within 24 months following a Change in Control.


A-2


US-DOCS\105690985.3

--------------------------------------------------------------------------------




(g)    As used in this Agreement, “Severance Agreement” shall mean an applicable
employment, severance or other agreement between the Company (or its
Subsidiaries or affiliates) and Participant if such an agreement exists and
contains severance payments and/or benefits upon a qualifying termination of
service in connection with a Change in Control.
2.2    Settlement. RSUs will be paid in Shares as soon as administratively
practicable after the vesting of the applicable RSU, but in no event more than
60 days after the RSU’s vesting date. Dividend Equivalents (including any
Dividend Equivalent Account balance) will be paid in cash as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than 60 days after the RSU’s vesting date. Notwithstanding the
foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay will not
result in the imposition of excise taxes under Section 409A.
Article III.    
TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
3.2    Tax Withholding.
(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award. The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value (determined by the Company in
its sole discretion) on the date of withholding no greater than the aggregate
amount of such liabilities based on the maximum statutory withholding rates in
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.


A-3


US-DOCS\105690985.3

--------------------------------------------------------------------------------




Article IV.    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the RSUs, the Shares subject
to the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.6    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company, as may be
amended from time to time.
4.7    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, then the Plan, the Grant Notice, this Agreement, the RSUs
and the Dividend Equivalents will be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3) that are requirements for the
application of such exemptive rule. To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.


A-4


US-DOCS\105690985.3

--------------------------------------------------------------------------------




4.8    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
4.9    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.10    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs and Dividend Equivalents,
and rights no greater than the right to receive payment as a general unsecured
creditor with respect to the RSUs and Dividend Equivalents, as and when settled
pursuant to the terms of this Agreement.
4.11    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
4.12    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * * * *


A-5


US-DOCS\105690985.3